Citation Nr: 0336631	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether there were other qualified periods of military 
service other than the period from June 1, 1944 to February 
19, 1946, to include recognition as a former prisoner of war 
(POW) for VA purposes.

2.  Entitlement to service connection for ischemic heart 
disease.

3.  Entitlement to service connection for avitaminosis.

4.  Entitlement to service connection for malnutrition.
 

WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran was under Missing Status pursuant to the Missing 
Persons Act from June 1944 to January 1945; had recognized 
guerrilla service from January 1945 to September 1945; and 
had service with the Regular Philippine Army from September 
1945 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has 
certified that the veteran was in a missing status from June 
1, 1944 to January 30, 1945, that he had recognized guerrilla 
service from January 31, 1945 to September 6, 1945, that he 
had service with the Regular Philippine Army from September 
7, 1945 to February 19, 1946.

2.  The veteran's certified active service does not include 
status as a prisoner of war, and there is no reasonable basis 
to question the service department's finding that the veteran 
was not a prisoner of war.

3.  Ischemic heart disease was not present in service and was 
not manifested in the first year after service.

4.  There is no competent medical evidence of record relating 
the veteran's ischemic disease to any disease or injury which 
occurred during active military service. 

5.  There is no competent medical evidence of record of 
current diagnoses of avitaminosis and malnutrition. 


CONCLUSIONS OF LAW

1.  The veteran is not recognized as a prisoner of war for VA 
purposes.  38 U.S.C.A. § 101(32) (West 2002); 38 C.F.R. §§ 
3.1(y), 3.8, 3.9, 3.203 (2003).

2.  Ischemic heart disease, avitaminosis and malnutrition 
were not incurred in or aggravated by active military service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the July 2002 rating decision, the 
November 2002 SOC, and the May 2003 Supplemental Statement of 
the Case (SSOC).  He was specifically told about the 
requirements to establish successful claims, and of the 
reasons that the evidence in his case was inadequate.  The 
veteran was further informed of which information and 
evidence he was to provide to VA and of which information and 
evidence VA would obtain on his behalf by means of the 
foregoing correspondence, as well as by letter from the RO 
dated in July 2001.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, VA has no outstanding duty to inform 
him that any additional information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available VA and 
private medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran provided a history of symptoms 
associated with ischemic heart disease, avitaminosis and 
malnutrition, however, there is no evidence that he actually 
had those disorders during service, nor is there evidence 
that the veteran would warrant service connection on a 
presumptive basis, as will discussed further below.  Because 
there is no competent evidence tending to show that the 
veteran had ischemic heart disease, avitaminosis and 
malnutrition during service, the veteran was not afforded a 
VA examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Even taking into account the veteran's statements, 
these criteria have not been met, as he lacks the education, 
training, or experience to offer medical diagnoses or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In this particular case, the persistent or recurrent 
symptoms of such conditions are not the type of things that 
can be observed by a layperson.  38 U.S.C.A. 5103A(d) (West 
2002); 38 C.F.R. 3.159(c)(4)(A) (2003).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Verified service and POW status

Initially, the Board notes that the veteran claims he was a 
POW from May 8, 1942 to August 3, 1942 and that he had been 
given a POW medal by the United States Department of the Army 
in January 1991.  The veteran also submitted a record from 
the Philippine National Red cross indicating that he was a 
former POW, though it did not provide specific dates of 
detainment, and he referred to a November 1996 affidavit from 
two fellow servicemen who reported seeing him upon arrival in 
the concentration camp in 1942.

Only service department records, and not lay testimony, may 
be relied upon to establish service.  See 38 C.F.R. § 3.203.  
The Board notes that 38 C.F.R. § 3.203 provides only two 
methods for the acceptance of evidence of service: (1) the 
submission of a document issued by a service department; or 
(2) verification of claimed service by such a department.  In 
relation to Philippine service, 38 C.F.R. § 3.9(a) provides 
that the period of service for a Regular Philippine Scout or 
a member of one of the regular components of the Philippine 
Commonwealth Army while serving with the Armed Forces of the 
United States will be from: (a) the date certified by the 
Armed Forces as the date of enlistment or date of report for 
active duty, whichever is later, to: (b) the date of release 
from active duty, discharge, death, or, in the case of a 
member of the Philippine Commonwealth Army, June 30, 1946, 
whichever is earlier. Release from active duty includes the 
following: (1) leaving one's organization in anticipation of 
or due to capitulation; (2) escape from POW status; (3) 
parole by the Japanese; (4) beginning of missing-in-action 
status; or (5) capitulation on May 6, 1942, except that 
periods of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer or 
periods of service in units which continued organized 
resistance against the Japanese prior to formal capitulation 
will be considered a return to active duty for the period of 
such service.

The active service of a regular Philippine Scout or a member 
of the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include POW status 
immediately following: (1) a period of active duty; or (2) a 
period of recognized guerilla service or unrecognized 
guerilla service under a recognized commissioned officer. In 
those cases where, following release from active duty as set 
forth in 38 C.F.R. § 3.9(a), it is factually found that a 
veteran was injured or killed by the Japanese because of 
anti-Japanese activities or his former service in the Armed 
Forces of the United States, such injury or death may be held 
to have been incurred in active service for VA purposes.  38 
C.F.R. § 3.9(b).

Guerilla service is defined as serving as a guerilla under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized and cooperating with United 
States forces. Service as a guerilla by a member of the 
Philippine Scouts or the Armed Forces of the United States is 
considered as service in his regular status.  The following 
service department certifications will be accepted as 
establishing guerilla service: (1) recognized guerilla 
service; and (2) unrecognized guerilla service under a 
recognized commissioned officer, only if the individual was a 
former member of the United States Armed Forces (including 
the Philippine Scouts) or the Commonwealth Army. Civilians 
are not to be recognized as guerillas.  Further, 
certification of "Anti-Japanese Activities" will not be 
accepted as establishing guerilla service. 38 C.F.R. § 3.8(d) 
(2002).  The active service of a member of irregular forces 
(i.e., a guerilla) is the period certified by the service 
department.  38 C.F.R. § 3.9(d). 

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty. VA, however, is not bound by a 
service department certification as to the ending date of 
such a veteran's period of active duty.  Specifically, the 
General Counsel stated that VA may include a period spent in 
a POW status in determining a veteran's period of active 
service, if such veteran was detained or interned by the 
enemy "immediately following a period of active duty."  The 
phrase "immediately following a period of active duty" as 
used in 38 C.F.R. § 3.9(b) is to be construed as referring to 
an event following closely after a period of active duty, 
directly related to that duty, and occurring before the 
veteran performed activities not related to active duty.  The 
General Counsel also noted that, for members of the irregular 
guerilla forces, the service department certification of such 
a veteran's service is controlling.  

For non-service-connected benefits or service-connected 
benefits, active service is countable exclusive of a period 
following release from active duty under the circumstances 
outlined in 38 C.F.R. § 3.9.  See 38 C.F.R. § 3.15 (2002).  
38 C.F.R. § 3.1(y) (2003) defines a former POW as an 
individual who, while serving in the active military, naval 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32) (West 
2002).  In the case of detention or internment by an enemy 
government or its agents, VA shall accept the findings of the 
appropriate service department that a person was a POW during 
a period of war, unless a reasonable basis exists for 
questioning it.  VA is bound by service department findings.  
See Duro v.  Derwinski, 2 Vet. App. 530, 532 (1992).  The 
Board may plausibly find, however, that a veteran was not a 
POW during service if the service department records do not 
reflect that he was a POW, and if the dates of alleged POW 
status in the evidence vary considerably.  See Manibog v. 
Brown, 8 Vet. App. 465, 468 (1996).  

Here, a review of the record reveals that the service 
department verified that the veteran's service in the Armed 
Forces of the United States was recognized as in a missing 
status, guerrilla service, and service in the Regular 
Philippine Army from June 1944 to February 1946, and that he 
was not a POW during that time.  

Even if the veteran was confined by enemy soldiers from May 
8, 1942  to August 3, 1942, which has not been determined, 
the  confinement took place before his recognized service for 
the Armed Forces of the United States.  National Personnel 
Records Center (NPRC) certification dated in June 2002 
confirmed the veteran's recognized service forth that the 
veteran had recognized service from a period dating from June 
1944 to February 1946 and did not include status as a POW.  
Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department's finding as to status as a former POW unless a 
reasonable basis exists for questioning it. 

Here, the Board concludes that there is no reasonable basis 
for questioning the service department's finding.  In 
consideration of the relevant evidence, the Board finds that 
the veteran is not entitled to recognition as a POW for VA 
purposes. Accordingly, the veteran cannot be considered by 
the Board to have been a POW for the purpose of establishing 
presumptive service connection, as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App.  426, 430 (1994).  The Board 
notes, however, that should he continue to disagree with the 
information contained in service department records, the  
appropriate remedy is to pursue correction of the data with 
the Army Board for the Correction of Military Records.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.   
38 C.F.R. § 3.303(d) (2002).

Certain chronic disabilities, including cardiovascular-renal 
disease, may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Presumptive service connection is available for diseases 
determined as specific to POWs, even with no in-service 
evidence of such disease, if: (1) the veteran served for 
ninety days or more during a period of war; (2) the veteran 
was a POW for at least thirty days; and (3) the disease 
specific to POWs became manifest to a compensable degree 
within the prescribed time period after separation from 
service.  If the veteran meets all of these  requirements, 
the disease specific to POWs is presumed to have been 
incurred in or aggravated by such service, even with no 
evidence of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.2(f), 3.307(a)(5), 3.309 (2003) (listing 
diseases, including avitaminosis, beriberi (including 
beriberi heart disease), and malnutrition (including optic 
atrophy associated  with malnutrition).  The note to this 
provision explains that the term beriberi heart disease 
includes ischemic heart disease in a former POW who had  
experienced localized edema during captivity.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran is seeking service connection for ischemic heart 
disease, avitaminosis, and malnutrition as a result of his 
active service to include POW status.  However, as determined 
above, the veteran does not have POW status during his 
recognized active service.  Accordingly, the veteran's claims 
will be considered on a direct basis only. 

The veteran's service medical records are negative for any 
reports, treatment or diagnoses symptoms associated with said 
disorders during his period of active service.  A February 
1946 report of physical examination shows that the veteran's 
heart, arteries, veins, chest X-rays, and neurological 
systems were all normal.  There is no indication that the 
veteran had ischemic heart disease, avitaminosis, or 
malnutrition.  Similarly, there is no evidence of 
cardiovascular-renal disease having been manifested to a 
compensable degree within one year from the date of his 
separation from service.

The first evidence of ischemia was in 1994, more than 48 
years after service.  Thereafter, a June 1994 VA radiology 
reports shows that the veteran had an abnormal 
electrocardiogram and anterolateral wall ischemia.  A 
November 1994 VA radiology report shows an impression of 
pleural thickening of the right chest structure and 
atheromatous aorta.

Pertinent private medical evidence of record dated from 
August 1998 to May 2000 shows that the veteran currently has 
symptoms associated with ischemic heart disease, hypertensive 
heart disease, and a cataract.  However, none of the evidence 
of record suggests that the veteran's current disabilities 
are manifested as a result of active service.

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Following review of the entire claims folder, the Board notes 
that the veteran was first diagnosed with ischemic heart 
disease in 1994, more than 48 years after separation from 
active service.  There is no evidence of record that the 
veteran ever had symptoms associated with ischemic heart 
disease, avitaminosis, or malnutrition during his period of 
active service, nor is there any evidence the manifestation 
of ischemic heart disease to a compensable degree within one 
year following separation from service for which presumptive 
service connection could have been available.  Moreover, the 
Board finds that there is no medical evidence linking the 
veteran's ischemic heart disease to any injury or disease he 
incurred during his active military service.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran's ischemic heart disease 
began during service.  Thus, the veteran's claim for ischemic 
heart disease is denied.

With respect to the veteran's claims for service connection 
for avitaminosis and malnutrition, the evidence of record 
does not contain a current diagnosis of either avitaminosis 
or malnutrition.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of 
diagnoses of avitaminosis or malnutrition, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims for service connection for avitaminosis 
or malnutrition.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claims for service connection for 
avitaminosis or malnutrition are denied.




ORDER

Entitlement to recognition as a prisoner of war for VA 
purposes is not established.

Entitlement to service connection for ischemic heart disease 
is denied.

Entitlement to service connection for avitaminosis is denied.

Entitlement to service connection for malnutrition is denied.




	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



